48 F.3d 1224NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Everlee HICKS, Appellant,v.William WEBSTER, Missouri Attorney General;  James Purkett,Superintendent, Farmington Correctional Center, Appellees.
No. 94-1938.
United States Court of Appeals,Eighth Circuit.
Submitted:  Mar. 8, 1995.Filed:  Mar. 13, 1995.

Before BOWMAN, Circuit Judge, HENLEY, Senior Circuit Judge, and WOLLMAN, Circuit Judge.
PER CURIAM.


1
Everlee Hicks appeals the District Court's1 dismissal of his 28 U.S.C. Sec. 2254 petition for a writ of habeas corpus.  After reviewing the record de novo and after considering the arguments on appeal, we agree with the Magistrate Judge's thorough and well-reasoned report and recommendation that Hicks's claims were procedurally defaulted.  Further, because Hicks presented no evidence that he is actually innocent, he cannot "show that it is more likely than not that no reasonable juror would have convicted him."  Schlup v. Delo, 115 S. Ct. 851 (1995).


2
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable George F. Gunn, Jr., United States District Judge for the Eastern District of Missouri, adopting the report and recommendations of the Honorable Frederick R. Buckles, United States Magistrate Judge for the Eastern District of Missouri